DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a standard deviation of height of a magnetic projection portion on a surface of the magnetic layer determined by a specific methodology, does not reasonably provide enablement for any and all variations of what could be taken as a “height of a magnetic projection” from the magnetic layer surface.  The specification does not enable any person skilled in the make and/or use the invention commensurate in scope with these claims.  Specifically, the term “standard deviation of height of a magnetic projection portion on a surface of the magnetic layer” is not art defined and a person of ordinary skill in the art could potentially determine standard deviations of magnetic projection portions in many different ways.  The Examiner notes that this rejection can be overcome by amending the claim to positively recite (at least roughly) the methodology used by Applicants when they determine this parameter (see specification, paragraph 0023).  The Examiner notes that the full description in this paragraph is not needed, but something that captures the key aspects of the procedure utilized by Applicants in determining this property.
For the purpose of evaluating the prior art, the Examiner has interpreted any means for characterizing the standard deviation of projections on the magnetic layer surface as potentially meeting this limitation as the projections on the surface of the magnetic layer may be attributed to the magnetic particles, non-magnetic filler particles in the magnetic layer or other layers, or some combination of both.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9 and 11 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murayama et al. (U.S. Patent App. No. 2008/0182135 A1) in view of one or more of Murayama et al. (U.S. Patent App. No. 2004/0191465 A1 – hereafter Murayama et al. II), Biskeborn et al. (U.S. Patent No. 10,395,684 B2), Sasaki (JP 2006-323892 A), and/or Yamashita et al. (JP 2001-031779 A), the above evidenced by Kamata et al. (U.S. Patent App. No. 2004/0091748 A1).  See provided English Language Abstracts of JP ‘779 A and JP ‘892 A.
Regarding claim 1, Murayama et al. disclose a magnetic recording medium comprising: a non-magnetic support (Abstract: support); and a magnetic layer including a ferromagnetic powder (Abstract: magnetic layer), wherein the ferromagnetic powder is a ferromagnetic powder selected from the group consisting of a hexagonal strontium ferrite powder and an -iron oxide powder (Paragraphs 0108 – 0131, especially noting Paragraph 0121), and wherein the magnetic layer has projections (Paragraph 0210).
Murayama et al. fails to disclose a standard deviation of a height of a magnetic projection portion on a surface of the magnetic layer is in a range of 0.5 to 2.5 nm.
However, the Examiner deems that this limitation would have been obvious to a person of ordinary skill in the art at the time of Applicants’ invention for several reasons. First, a skilled artisan would be expected to appreciate that the more uniform the protrusions (i.e. a small standard deviation), the more uniform the surface properties of the magnetic layer would be. This would directly impact the running characteristics of the tape and would avoid unwanted head-disk collisions due to large height protrusions. Standard deviations of height variations in a magnetic tape are typically very small; e.g. see Sasaki (Abstract) which reports projections on the surface of a support for a magnetic tape to have a  ≤ 0.010 (note that these are traditional statistical standard deviation measurements, which is why they have no units) and Yamashita et al. (Abstract) which reports desired  values on the projections of a support to be ≤ 0.15.  The Examiner notes that it is well established that protrusions at lower levels in a magnetic tape/medium carry through to the higher levels; e.g. see evidentiary art to Kamata et al. (Figures and entire disclosure).
Second, the Examiner notes that the references Murayama et al. II and Biskeborn et al. provide clear teaching that projections from the magnetic layer surface are desired, and that a skilled artisan would be well versed in controlling these projections to specific height ranges (10-20 nm per Murayama et al. II Abstract; 5 – 70 nm per Biskeborn et al., col. 11, line 9 bridging col. 12, line 30).
As such, the Examiner deems that there is sufficient evidence in the art to support a position that a skilled artisan would be well versed in producing projections having specific heights and, as illustrated by the standard deviations in the projections on the supports, that there is a known desire to control the standard deviation of projections to ensure that the projections are fairly uniform across the entire surface of the magnetic medium/tape.  I.e. to meet the claimed limitation of controlling the standard deviation of a height of a magnetic projection portion on a surface of the magnetic layer to be in a range of 0.5 to 2.5 nm.

It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Murayama et al. to ensure the taught projections meet the claimed limitations as taught by one or more of Murayama et al. II, Biskeborn et al., Yamashita et al., and/or Sasaki (as evidenced by Kamata et al.), since a skilled artisan would be well versed in forming projections having controlled height characteristics, as well as the knowledge that projection standard deviations should be kept small to ensure uniform surface characteristics across the entire surface of the recording medium/tape.
Regarding claim 2, Murayama et al. disclose non-magnetic layers meeting the claimed limitations (radiation-cured layer and non-magnetic layer – Abstract and at least Paragraph 0170).
Regarding claims 3, 4 and 7, Murayama et al. disclose powders meeting the claimed limitations (Paragraphs 0051, 0094 – 0100, 0174, and 0188).
Regarding claims 5 and 6, Murayama et al. disclose using a structure of a substrate/radiation-cured layer/non-magnetic layer (Paragraph 0170), wherein both layers can comprise the claimed particles (see citations above for claim 3).
Regarding claim 8, Murayama et al. disclose the claimed particle sizes (at least Paragraphs 0054 and 0174 – 0176).
Regarding claim 9, Murayama et al. disclose the use of spherical (i.e. acicular ratio of 1.0) particles as acceptable, as well as teaching that any and all shapes/acicular ratios are acceptable (at least Paragraph 0174).
Regarding claim 11, Murayama et al. disclose non-magnetic layer thickness values meeting the claimed limitations (Paragraphs 0101 and 0196 – 0198).
Regarding claim 12, Murayama et al. disclose backcoat layers meeting the claimed limitations (Paragraph 0195 and examples).
Regarding claims 13 – 15, these limitations are nominal device/apparatus limitations that are conventional in the magnetic tape arts (noting that Murayama et al. explicitly disclose magnetic tape-form media and that these media necessarily are used in a cartridge with a recording/reproducing device).


Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Murayama et al. in view of Murayama et al. (U.S. Patent App. No. 2004/0191465 A1 – hereafter Murayama et al. II), Biskeborn et al. (U.S. Patent No. 10,395,684 B2), Sasaki (JP 2006-323892 A), and/or Yamashita et al. (JP 2001-031779 A), as applied above, and further in view of Brodd et al. (U.S. Patent App. No. 2007/0212576 A1).
Murayama et al. and the additional secondary references are relied upon as described above.
None of the above disclose a surface resistivity meeting the claimed limitations.
However, Brodd et al. teach that one should control the surface resistivity to meet the claimed limitations inorder to ensure that the magnetic layer has reduced static charge build up and reduced attraction to debris (Abstract and Paragraphs 0007 – 0014 and 0079).
It would therefore have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of Murayama et al. in view of the additional secondary references noted above to utilize a magnetic layer meeting the claimed surface resistivity as taught by Brodd et al., since such a layer will possess reduced static charge build up and reduced attraction to debris.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
February 26, 2022